

115 HR 4799 IH: To require the Secretary of the Treasury to determine improvements in the filing process for the excise tax on the use of heavy highway motor vehicles.
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4799IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Cramer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to determine improvements in the filing process for the
			 excise tax on the use of heavy highway motor vehicles.
	
		1.Study to improve administration of excise tax on use of heavy highway vehicles
 (a)In generalThe Secretary of the Treasury (or the Secretary’s designee) shall conduct a study on improving the filing process for the tax imposed by section 4481 of the Internal Revenue Code of 1986 (including the administration of any exceptions to the application, or suspension of collection, of such tax).
 (b)Submission of reportNot later than 180 days after the date of the enactment of this Act, the Secretary (or such designee) shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report which—
 (1)details the results of such study; and (2)includes a description of any changes the Secretary could make, and any suggested changes to statutory law, to improve such process.
				